Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/712,736 filed in July 31, 2018. 

Claim Rejections – 35 USC §112

The following is a quotation of 35 U.S.C. §112 (b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 13 are rejected under 35 U.S.C. 112(b) as being unclear, indefinite and possibly incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The element of: “comprising varying at least one of the root depth and the allowed water depletion threshold based on application of a soil additive” is unclear and may be missing elements.  Because a system or user cannot vary an actual root depth or vary the water depletion threshold.   The omitted or unclear elements are disclosed in specification PG Pub. paragraph 0118 which states varying input variables may be run through the model.  Varying input variables to a model is different than varying the values themselves in a system. One having ordinary skill would not know how to vary a root depth.  Appropriate action is required. 

Claims 1, 10 and 26 are rejected under 35 U.S.C. §112 (b) as being indefinite. Claims 1, 10, and 26 contain the element of determining, by the processing element, a training watering plan to increase the root depth of the vegetation over time based on the root depth…  The functional language of the claim does not detail how the depth of the root is increased (e.g. by monitoring the roots by an in-ground sensor) over time or how the processing element is able to increase the root depth by the watering plan. The language may be an intended use limitation and therefore disregarded.  Appropriate action is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 6, 9, 10, 13 – 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al. (US Patent No. 10139797), herein “Mewes,” in view of Sun et al. (PG Pub. No. 20200296906), herein “Sun” with a provisional filing date of December 11, 2017. 


Regarding claim 1,
Mewes teaches a method for generating a dynamic watering plan that reduces water consumption requirements for vegetation comprising: (Col. 1, lines 19 – 22: “…the present invention relates to a system and method for simulating a soil-plant-atmosphere system as it relates to moisture available to a crop and associated fields and soils for optimal management of irrigation activities.” Col. 8, lines 39 – 42: “the present invention is configured to generate output data for planning of irrigation activities to reduce over-irrigation of soil layers and tailor irrigation activities to the desired soil moisture content.”) 
estimating, by a processing element, root depth of vegetation watered by a watering system; (Col. 6, lines 1 – 7: “Soil moisture observations as a function of depth and time can also be used to infer root depth, as a diurnal cycle in the soil moisture at levels within the root zone (owing to increased root uptake during the daytime followed by redistribution of moisture into the root zone during the overnight hours) can be used to infer root depth and distribution density.”  Col. 24, lines 51 – 61: “…estimating moisture content in the soil-crop system at any point in the crop growing season in one more additional simulations, wherein the soil-water characteristics include a depth 
determining, by the processing element1, an allowed water depletion threshold of the vegetation based on the root depth; (Col. 13, lines 33 – 40: “Simulations 152 involving evaporation and water accumulation in a soil system 106 may further include, for example, analyzing an amount of water applied to the soil system 106 through effective rainfall and irrigation. Simulations 152 may also include analyzing an amount of water that is retained in a dynamically-growing root zone, and analyzing an amount of water depleted from the dynamically-growing root zone.” See also Col. 20, lines 42 – 57)
determining, by the processing element, (See footnote 1) a training watering plan to increase the root depth of the vegetation over time based on the root depth and the allowed water depletion threshold; (Col. 16, lines 27 – 41: “The use of artificial intelligence in the irrigation modeling framework 100 of the present invention enhances the utility of physical and empirical models 150 by automatically and  heuristically constructing appropriate relationships, mathematical or otherwise, relative to the complex interactions between growing and maturing plants, the environment in which they reside, the underlying processes and characteristics, and the observational input data made available to the system. For example, where predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to 'train' or construct a model that relates the more readily-available predictors to the ultimate outcomes, without any specific a priori knowledge as to the form of those relationships.” Col. 6, lines 55 – 67: “…the present invention to provide a system and method of applying weather and climatology data, and crop or field-specific data to one or more coupled crop and soil simulation models of one or more physical and empirical characteristics to schedule irrigation activities and generating irrigation recommendations to aid in encouraging crop root growth into preferred depths where more readily available nutrients may reside (for instance, if excessive rainfall early in a growing season caused nitrogen to be leached deeper into the soil profile, irrigation activities ( or the lack thereof) may be one means of encouraging the crop's roots to grow deeper, where these nutrients can then be tapped).”) and
transmitting the training watering plan to a flow controller for execution by the watering system.  (Col. 21, lines 10 – 16: “…developing an irrigation schedule from the root zone moisture profile for delivering an application of artificial precipitation for the particular field, wherein a user applies artificial precipitation to the particular field based on the irrigation schedule or an automated application of artificial precipitation is controlled based on the irrigation schedule.” Sun may also teach this element in paragraph 0009.) 
Mewes does not teach a water depletion threshold.  However, Sun does teach a water depletion threshold (Par. 0049: “Depending on specific types of crop and soil, a minimum soil moisture level (management allowable depletion threshold) will be set higher than the permanent wilting point (PWP)…” Par. 0028: “When rainfall is insufficient, irrigation may be applied to provide soil moisture to meet crop needs.  Several irrigation applications are usually needed during an entire crop season. Traditionally, an irrigation schedule is set to periodic applications (calendar-based schedule) or may be triggered by a certain threshold (e.g., when soil moisture reaches a depletion level). For instance, whenever a soil moisture level drops below a predefined threshold, the control application may cause an irrigation machine to irrigate one or more areas of a field until the field is replenished to a target filling point (TFP). The conventional irrigation scheduling or control strategies do not consider forecasted in-season rainfall; hence, often the rainfall is not fully utilized and water is wasted through over-irrigation, thereby resulting in runoff and deep percolation.” Examiner’s note – Sun also relates the invention to roots and root depth and proper root development. See paragraphs 0034, 0038, 0040, 0041, 0061, and 0071.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun in order to have a control application that creates an optimized irrigation schedule using thresholds and root data. (Par. 0039) 

Regarding claim 2,
Mewes and Sun teach the limitations of claim 1 which claim 2 depends. 
Mewes also teaches that the training watering plan adjusts watering volume per watering event based on changes in root depth over time.  (Col. 5, line 53 – Col. 6, line 7: “The use of a land surface model to simulate conditions within a field can also increase the value of soil temperature or moisture observations taken from the field. If multi-level observations are available, the land surface model's profile of the same can be adjusted accordingly, and the evolution of the soil profile into the future can be simulated. This can improve the assessment and prediction of the distribution of water within the soil profile relative to root distributions and the capacity for plant uptake, for example. The presence of in-field observations can also be used to tune the land surface model to a field or crop's properties. For instance, changes in the soil moisture or temperature profile over time provide intrinsic indicators of the thermal or hydraulic conductivity properties of the soil that can be used to augment the land surface model assumptions of the same. Soil moisture observations as a function of depth and time can also be used to infer root depth, as a diurnal cycle in the soil moisture at levels within the root zone (owing to increased root uptake during the daytime followed by redistribution of moisture into the root zone during the overnight hours) can be used to infer root depth and distribution density.” See also Col. 15, lines 39 – 60 and Mewes claims 1, 12, and 22.) 

Regarding claim 3,
Mewes and Sun teach the limitations of claim 1 which claim 3 depends. 
Mewes also teaches that the training watering plan increases time periods between watering events as the allowed water depletion threshold increases based on increasing root depth. (Col. 3, lines 20 – 26: “The timing and magnitudes of water inputs, time-varying plant uptake, and changes in the characteristics of the soil with depth can all lead to substantial variations in soil moisture with depth, and this moisture distribution relative to the root distribution of the growing crop is vitally important to understanding the water needs of the crop.” Examiner’s Note – The distribution of the moisture relative to the root distribution indicates an increasing the time relative to root growth or depth.  See also claims 1, 11, 12, and 22.) 

Regarding claim 5,
Mewes and Sun teach the limitations of claim 1 which claim 5 depends. 
Sun also teaches that determining the training watering plan further comprises utilizing, by the processing element, at least one of crop coefficient and yield curve of the vegetation to determine the training watering plan.  (Par. 0008: “least one of: a real-time soil moisture value, a near real-time soil moisture value, a predictive evapotranspiration (ET) metric, or a weather forecast metric. The method may further include generating, by a cascading neural network, a crop yield, wherein the crop yield is used to assign the immediate reward to the state-action pair. Generating, by the cascading neural network, the crop yield further may include: receiving, by a first neural network, as an input, at least one of irrigation data and weather data; providing, by the first neural network, a total soil water (TSW) value determined based at least in part on the input; receiving, by a second neural network, the total soil water as an input; and generating, by the second neural network, the crop yield based at least in part on the total soil water.”) 

Regarding claim 6,
Mewes and Sun teach the limitations of claim 1 which claim 6 depends. 
Mewes also teaches that determining the training watering plan further comprises utilizing, by the processing element, soil characteristics to determine the training watering plan, the soil characteristic comprising at least one of water content, water capacity, water depletion rate, and temperature.  (Col. 15, lines 26 – 38: “Output data 160 from the agricultural models 150 may also, in one or more additional embodiments, be further applied to develop specific artificial intelligence models in step 230b for further assessment of the soil-plant-atmosphere system for the particular field 104, such as for example specific models configured to analyze the soil-water relationship in a soil system 106. The irrigation modeling framework 100 may therefore include a layer of artificial intelligence to develop relationships between input data 110 and outputs from other agricultural models 150 to perform the simulations 152 (and other forecasts, diagnoses, and predictions generated as a result of these simulations 152) represented in the profiles 161.” See also Claims 11, 21, and 30 of Mewes. See also Sun paragraphs 0005, 0006, 0008, 0009, 0059, 0060, 0066, 0084, 0092, and 0093.) 

Regarding claim 9,
Mewes and Sun teach the limitations of claim 1 which claim 9 depends. 
Mewes also teaches varying at least one of the root depth and the allowed water depletion threshold based on application of a soil additive.  (Claim 14: “The method of claim 13, wherein the irrigation advisory tool is further configured to generate one or more irrigation advisories for the particular field from the profile of root zone moisture, the one or more advisories including an indicator of soil water loss from evaporation and evapotranspiration, an indicator of forecasted precipitation, an indicator of one or both of cost reduction and waste-of-water reduction in geographical locations affected by drought, an indicator of irrigation requirements for achieving crop temperature and crop moisture thresholds, and an indicator of environmental impact from runoff of one or both of fertilizers and chemicals.”) 

Regarding claim 10,
Mewes and Sun teach the limitations of claim 1 which parallel those element in claim 10.  Mewes and Sun also teach a server configured to receive, process, and transmit information. (Sun Par. 0030 and 0074. See Sun Figure 16 wherein the computing device is coupled to local interface 609.  See also Mewes Col. 19, lines 13 – 26.) 
a sensor for detecting at least one of weather variables, soil moisture levels, or vegetation characteristics; (Mewes Col. 20, line 64 – 67: “…between the simulations and the observations taken by the one or more sensors for modeling the crop water usage, soil moisture depletion and soil-water characteristics at the multiple depths…” Sun also teaches in numerous paragraphs “sensors.”) 
one or more databases containing information on at least one of watering history and vegetation specifications and communicatively coupled to the server; (Sun Par. 0075 and Figure 16: “Stored in the memory 606 are both data and several components that are executable by the processor 603. In particular, stored in the memory 606 and executable by the processor 603 is the control application 200, and potentially other applications. Also stored in the memory 606 may be a data store 615 and other data. In addition, an operating system may be stored in the memory 606 and executable by the processor 603.”  See also Par. 0044 and 0050. Mewes also teaches a memory in column 19.) 
one or more controllers in communication with the server and connected to at least one (Sun Par. 0032: “Therefore, N may be set to a value between ten and twenty to provide a good balance between water efficiency and computational capacity of an irrigation controller. The actions may include a response (or an action) that may be performed by the irrigation system according to current situation. Actions may include predefined events stored in memory of the computing environment 203. In some examples, actions include irrigating, abstaining from irrigating, etc. The action may be selected from one of the predefined events stored in memory by the control application 200 in order to maximize the accumulated reward over a predictable period. A reward function may be formulated to provide an ultimate goal of maintaining (or even increasing) crop yield while saving water.” See also Par. 0024.  See also Mewes Col. 19.) 
estimating a root depth value based on at least one of the weather variables, soil moisture levels, vegetation characteristics, watering history, and vegetation specifications;  (Mewes Col. 5, line 48 – Col. 6, line 7: “This can improve the assessment and prediction of the distribution of water within the soil profile relative to root distributions and the capacity for plant uptake, for example. The presence of in-field observations can also be used to tune the land surface model to a field or crop's properties. For instance, changes in the soil moisture or temperature profile over time provide intrinsic indicators of the thermal or hydraulic conductivity properties of the soil that can be used to augment the land surface model assumptions of the same. Soil moisture observations as a function of depth and time can also be used to infer root depth, as a diurnal cycle in the soil moisture at levels within the root zone (owing to increased root uptake during the daytime followed by redistribution of moisture into the root zone during the overnight hours) can be used to infer root depth and distribution density.”) 
determining a water depletion threshold based on the root depth value; (Mewes Col. “Simulations 152 involving evaporation and water accumulation in a soil system 106 may further include, for example, analyzing an amount of water applied to the soil system 106 through effective rainfall and irrigation. Simulations 152 may also include analyzing an amount of water that is retained in a dynamically-growing root zone, and analyzing an amount of water depleted from the dynamically-growing root zone. Each of these simulations 152 examine different moisture and soil characteristics, and it is therefore to be understood that the customized land surface modeling paradigms applied herein to perform the irrigation modeling framework 100 of the present invention may include many different configurations, and are not to be limited to any one specific customized land surface model described herein.” See also Mewes claim 1. See also Sun that teaches thresholds.) 
estimating a water depletion rate based on at least one of the weather variables, soil moisture levels, vegetation characteristics, watering history, and vegetation specifications; (Mewes Col. 2, lines 28 – 65: “As mentioned previously, tracking the amount of water lost from the soil moisture bank, particularly in the absence of soil moisture sensors and/or in the case of forecasting irrigation needs, is typically accomplished using equations for estimating the evapotranspiration of water. Many such equations and methods exist. Perhaps the most common equation used in modern irrigation scheduling is the Penman-Monteith equation, which is used as a standard by the United Nations Food and Agriculture Organization (FAO). The Penman-Monteith equation relates plant properties to weather conditions (including temperature, humidity, wind, and radiation) to the mass or volume of water lost to evapotranspiration. Since the plant properties vary from one type of plant to the next, and can also vary throughout the growth cycle, it is common to calculate actual evapotranspiration of a crop (ETc) using calculations based on a reference crop (usually a short green crop, such as alfalfa or grass) multiplied by modulating coefficients: 
ETc=ETr×Kc×Ks
 where ETr is the evapotranspiration rate from the reference crop, Kc is a crop coefficient that varies by crop and growth stage, and Ks is a water stress coefficient that reduces the rate of evapotranspiration as soils become dry. At any given point in a crop's growth cycle, the Kc value for a non-stressed crop is simply the ratio of its actual evapotranspiration rate relative to that of the reference crop. Values of Kc may be near 0 for seedlings and range upward to values in excess of 1.0 for some crops at peak vegetative stage with canopies fully covering the ground. Appropriate Kc coefficients for most common crops, varying throughout the growth cycle, have been measured and published by various organizations. The water stress coefficient, Ks, is set to a value of 1.0 for a crop that is not experiencing any moisture stress, but decreases according to the reduction of evapotranspiration of a crop experiencing increasing moisture stress (or other stressors such as disease, nutrient deficiency, etc.).” See also Mewes claim 1.) 
See also rejection for claim 1 above. 

Regarding claim 13,
Mewes and Sun teach the limitations of claim 10 which claim 13 depends. 
Mewes also teaches that comprising varying at least one of the root depth, the water depletion threshold, and the water depletion rate based on application of a soil additive. (Col. 3, lines 20 – 26. See rejection for claim 3 above. See also Col. 2 lines 31 – 50 that teaches various input data to the model.) 

Regarding claim 14,
Mewes and Sun teach the limitations of claim 10 which claim 14 depends. Mewes also teaches that the desired root depth is determined based on user feedback corresponding to vegetative characteristics. (Col. 15, lines 9 – 25:   “Regardless of whether such modifications to simulations 152 are performed, the present invention produces a soil-plant-atmosphere profile at step 270 from the outcomes of the coupled crop and soil simulation models 151 that reflect a moisture state being modeled. As noted above, profiles 161 may at least include a root zone moisture profile 162, a soil-nutrient transport profile 163, and a temperature, moisture and drainage profile 164. Regardless of the type of profile 161 built in the present invention, it is used at step 280 to generate artificial precipitation-related output data 160 in the form of irrigation advisories 165, irrigation recommendations 166, irrigation schedules 167, and/or predictions and forecasts 168 to users directly, to the irrigation support tool 170, or third parties as alerts, services, indicators, or reports. These, as noted above, may be tailored to specific irrigation management actions, and to specific management zones of a particular field 104.”  See also Mewes Col. 15, lines 5 – 8 and Col. 18, lines 6 – 11.) 

Regarding claim 15,
Mewes and Sun teach the limitations of claim 10 which claim 15 depends. Mewes also teaches that the watering plan comprises feeding at least the root depth value, the water depletion threshold, and the water depletion rate into a machine learning model. (Col. 20, line 27 – Col. 21, line 16: “A method, comprising: ingesting, as input data, weather and climatological information that includes at least one of historical field-level weather data and extended-range weather forecast data, crop-specific information relative to a particular field, soil profile data derived from one or more soil samples taken in the particular field over time, and field management data relating to crop and soil management practices in the particular field over time; modeling the input data in a plurality of data processing modules within a computing environment in which the plurality of data processing modules are executed in conjunction with at least one specifically-configured processor, the data processing modules configured to assess a state of moisture content of a soil-crop system in the particular field over time, by 1) diagnosing and predicting expected weather conditions at or near the particular field from the weather and climatological information, 2) aggregating the expected weather conditions, the crop-specific information, the soil profile data, and the field management data in a land surface model customized to simulate crop water usage over time, soil moisture depletion at multiple depths within the soil-crop system over time, and soil-water characteristics at the multiple depths relative to one or more crop growth stages over a crop growing season in the particular field, the soil-water characteristics including a depth profile of water extraction by the crop at the one or more growth stages, an adequacy of water supply at the multiple depths, and an impact of prior irrigation activity on the state of moisture content, and 3) comparing actual crop moisture use relating to crop root water uptake from within the soil-crop system, and vertical variations in moisture content at the multiple depths, obtained from observations taken by one or more sensors over time in the particular field, to adjust one or more simulation parameters in the land surface model based on identified differences between the simulations and the observations taken by the one or more sensors for modeling the crop water usage, soil moisture depletion and soil-water characteristics at the multiple depths, and estimating moisture content in the soil-crop system at any point in the crop growing season in one more additional simulations; generating, as output data, a root zone moisture profile representing the state of moisture content of the soil-crop system in the particular field over the crop growing season from the simulated crop water usage, soil moisture depletion and the soil-water characteristics; and developing an irrigation schedule from the root zone moisture profile for delivering an application of artificial precipitation for the particular field, wherein a user applies artificial precipitation to the particular field based on the irrigation schedule or an automated application of artificial precipitation is controlled based on the irrigation schedule.”) 

Regarding claim 16,
Mewes and Sun teach the limitations of claim 10 which claim 16 depends. Mewes also teaches that the watering system of claim 15, wherein the machine learning model is a reinforcement model, wherein positive feedback reinforces the machine learning model.  (Col. 5, lines 34 – 42: “Similarly, the field may have artificial drainage structures that impact the movement of water within the field, such as drain tile. This user-provided information can be used to modulate drainage properties in the land surface model, thereby providing a better understanding of the latent impacts of periods of soil saturation. The farming practices applied on the field, such as conventional, limited or no-tillage practices, are known by the user and can be also be used to augment the land surface model simulations.”  Col. 7, lines 1 – 13: “It is yet another objective of the present invention to use in-situ weather and/or soil temperature or moisture observations to augment inputs to and parameters of a customized land surface model to improve the accuracy of the model at simulating conditions within the field, and thereby improving the scheduling of irrigation activities. It is a further objective of the present invention to permit the combined application of user-provided data, agronomic and land surface models and outputs, and a combination of in-situ and remotely-sensed observations of the crop in a field to diagnose the cause of areas of reduced vegetative health in a field and inform the user as to potential actions that can be taken to remedy the situation.”) 

Regarding claim 17,
Mewes and Sun teach the limitations of claim 10 which claim 17 depends. Mewes also teaches that the sensor is a camera, and the server is further configured to process images received from the camera to determine at least one of soil moisture levels and vegetation characteristics. (Col. 11, lines 16 – 19: “Still other types of input data 110 ingested into the present invention may include image-based data 123, vehicular data 124, and crowd-sourced observational data 125. Image based data 123 may be derived from systems such as video cameras…” Col. 9, lines 45 – 49: “Imagery data 116 may be further used within the present invention to extract relevant weather, crop, soil, or field information for use in the one or more precision agriculture (agronomic) models 150 to perform the various simulations 152 described herein.”  See also Mewes that discloses in several paragraphs “imagery data” or “image-based data.”) 

Regarding claim 18,
Mewes and Sun teach the limitations of claim 10 which claim 17 depends. Mewes also teaches an output signal is sent to the server when the sensor is activated. (Col. 11, lines 21 – 31: “…sensing systems, including those systems coupled to computing systems configured on farm equipment, or those systems configured to gather weather data from mobile devices present within vehicles, such as with mobile telephony devices and tablet computers. Input data 110 of various types may also be provided by crowd-sourced observations 125, for example from field workers, scientists, growers, farmers and others using mobile telephony devices or tablet computers, or any other computing devices, that incorporate software tools such as mobile applications for accessing and using social media feeds.” See also Mewes claim 1. See also Sun paragraphs 0002, 0006, 0009, 0024, 0026, and 0048 that teaches a computing device that is a server (Par. 0030) and sensors for input to the computing device.) 


Regarding claim 26,
Mewes and Sun teach the limitations of claims 1 and 10 which parallel those elements in claim 26.  Mewes and Sun also teach a first and second information that is from a sensor and database information respectively. (Mewes, Col. 4, lines 49 – 65: “The present invention provides a system and method for combined application of weather and climatological data, land surface models, other agronomic models, and crop-specific information to improve upon present practices in irrigation modeling. These systems and methods can be expanded to combine additional information, such as irrigation-specific data regarding past activity and field-specific and/or soil-specific properties, and both remotely-sensed and in-situ observations of real-time moisture conditions in a field. In the case of remotely-sensed and in-field weather observations, these may be combined with weather models to assess weather and climatological conditions in an arbitrarily-located field, potentially even including spatial variations in weather conditions within the field. This information can be applied to land surface models to understand the impacts of the varying weather conditions on the need for irrigation.” Sun also teaches a data store (615) which stores “training data.” Sun also teaches in numerous paragraphs sensor data and artificial intelligence using the data. See Sun Par. 0026). Examiner’s Note – Verma, cited in the conclusion section may also teach this element in paragraphs 0027 and 0028.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view of Sun in view of Hunter (US Patent No. 4,226,368).

Regarding claim 4,
Mewes and Sun teach the limitations of claim 2 which claim 4 depends. They do not teach that the amount of water is to engulf the lower portion of the roots. However, Hunter does teach that the watering volume for a given watering event is sufficient to engulf at least a lower portion of the roots. (Col. 1, lines 10 – 25: “So-called "drip" irrigation systems are not new in the irrigation art, but, because of severe drought conditions throughout portions of the United States in recent years, such systems have recently gained increased popularity. In such systems, rather than having large volumes of irrigation water spread from a single source over a large area whereby much of the water is lost due to run-off and evaporation, drip irrigation systems conduct the irrigation water directly to the base of the plants and the like being watered through a plurality of small diameter flexible tubes. The irrigation water emerges from the tubes at a very low pressure and flow rate so that the irrigation process is carried on for an extended period of time whereby the irrigation water is caused to penetrate deeply into the soil surrounding the roots immediately adjacent the plant.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun with having a system that uses water amounts that penetrate deep in the soil surrounding the roots of the plant as in Hunter in order to employ a system to grow individual plants and larger growing items such as trees. (Col. 3, lines 23 – 25) 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view of Sun in view of Zur (US PG Pub. No. 20060108439).

Regarding claim 7,
Mewes and Sun teach the limitations of claim 1 which claim 7 depends. They do not teach adjusting the frequency (or irrigation cycle) based on root depth. However, Zur does teach that the training watering plan decreases watering frequency over time until a desired root depth is achieved. (Par. 0024: “…a control logic (35) for operating and managing successive cycles i of irrigation, with i=i [0, 1, 2, . . . , n], for a vegetation having a maximum activity root layer, or MARL, spanning a range of soil depth…”  Par. 0032: “The depth Z.sub.BEGIN, and the depth Z.sub.FINAL which is a control objective, are both entered into the control logic via the at least one I/O device to provide rootage-property related depth values necessary for operating and for managing successive adaptive cycles of irrigation…”  Par. 0038: “Still another object of the present invention to provide a system for the depth Z.sub.BEGIN and a depth Z.sub.FINAL to be entered into the control logic via the at least one I/O device, as two rootage-property related depth values necessary for operation of adaptive irrigation. The depth Z.sub.end(i) is adaptively adjusted by the control logic, at each irrigation cycle, for the irrigation fluid flow to stop at the depth Z.sub.FINAL.”  Par. 0008: “A first soil depth Z.sub.I indicates the initial depth reached by the wetness front at the time irrigation is halted. Below that depth Z.sub.I the wetness front continues to drain downwards but is now called a drainage front, which comes essentially to a stop at the drainage front arrest depth Z.sub.F, or the final drainage depth Z.sub.F. In repetitive irrigation cycles, the initial depth Z.sub.I is adaptively adjusted for the irrigation to stop at the depth from where water will drain to reach the depth Z.sub.F but not lower down, which is defined as the bottom of the root zone range, below which water is not beneficial to the plants. Although the purpose of the '673 patent is valid in general terms, the basis for the control of the successive irrigation cycles remains deficient: The '673 patent does not provide a rational criterion related to any plant or rootage associated parameter for commanding the start of a first and of a next irrigation cycle, but waits for an empirical dwell period D between successive irrigation cycles. Such a dwell period D cannot be regarded as a quantitative soil, roots, or wetness driven parameter but is merely a best guess, chosen as an independent absolute time factor.” See also abstract, Par. 0016, 0054, 0055, and claims 1, 2, 11, 12, and 21 of Zur.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun with detecting the rootage of a plant and adjusting cycle times of irrigation as necessary based on the rootage as in Zur in order to adjust successive irrigation cycles to achieve maximum activity root layer spanning a range of soil depth. (Par. 0024) 

Regarding claim 8,
Mewes, Sun, and Zur teach the limitations of claim 7 which claim 8 depends. Zur also teaches that the desired root depth is determined based on user feedback corresponding to vegetative characteristics. (Par. 0016: “The criterion for starting irrigation is now based solely on a quantitative parameter directly related to and responding to rootage needs. As described below, the irrigation-begin depth is accepted as a manual input entered by a user.” See also Par. 0027, 0053, 0060, and claim 1. See also Mewes Col. 15, lines 5 – 8 and Col. 18, lines 6 – 11.) 


Allowable Subject Matter
Claims 11, 12, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: a plurality of watering events, wherein each watering event comprises a watering duration and a water volume, wherein the watering duration and the water volume are determined based on the root depth value; and a plurality of training periods, wherein each training period is implemented between watering events and each training period is determined based on the water depletion threshold and the water depletion rate.  Claim 12 is dependent on claim 11, which has the above limitations, and therefore is objected to also. 
	

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Verma (US PG Pub. No. 20180235162) teaches in paragraph 0028: “Various control implementations are possible. For instance, central control 230 (e.g., a central watering station) may be or include, in one or more embodiments, an artificial intelligence based control mechanism which may use, in part, one or more cloud-based services. As noted, the decision whether to trigger for watering either plant A or plant B (in this example) may be based on multiple inputs each time data is provided to central control indicative of root wall tension being at a specified threshold. This coordination of communication and analytics may occur automatically, with central control 230 performing data analytics on the data received from the station with, for instance, one or more of the following information before dispatching a supply of water to the requesting water station. For instance, one or more plant climate-watering standard databases 310 may be accessed or referenced, along with, for instance, cloud-based real- time and predicted climate information 311. In particular, the central control may consider standard water requirements for the particular plant type at issue, real-time climate conditions as well as predicted climate conditions, such as wind, heat, cold, precipitation, etc., as well as historical data observed in learning watering requirements during different times of day, days of the year, etc., as well as a correlation of water activation events during a day, or other time-interval pattern with historical data. Further, the central control may implement a self-learning based on the input data and the absorption capacity or water flow through the particular plant or plant type. Based on this information, the central control may automatically stop watering of the soil in the region of the plant at issue to bring the water level, for instance, in the main root of the plant to a desired state. In this manner, the feedback from the plant itself may result in a pulling of the needed amount of water to the plant, ensuring an efficient watering approach without under watering or over watering the plant.” See also Par. 0025.  Verma in many paragraphs information about the plant roots; and also teaches water content threshold in paragraph 0018. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Mewes Col. 12, lines 28 – 44: “The customized land surface model in the one or more agronomic models 150 is performed in a plurality of data processing modules 130 within a computing  environment 140 that also includes one or more processors 142 and a plurality of software and hardware components. The one or more processors 142 and plurality of software and hardware components are configured to execute program instructions to perform the functions of the irrigation modeling framework 100 described herein, and embodied in the one or more data processing modules 130. The plurality of data processing modules 130 include a data ingest module 131 configured to ingest, request, acquire, or otherwise obtain the input data 110, and a physical and empirical agricultural models module 132 configured to initialize and prepare the one or more agricultural models 150 for the simulations 152 to be performed within the coupled crop and soil simulation model(s) 151. 45 The plurality of data processing modules 130 also includes a profile building module 133, configured to build the profile(s) 161 generated from the simulations 152 performed by the one or more agronomic models 150.”